DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“radio unit” in claims 29-32, 37-42.
“data processing unit” in claims 35-37, 39, 40-41, 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29-36, 48 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10469184. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

17047016 (Application)
10469184 (Patent)
29. (New) A radio system, comprising: 

a first radio unit, configured to transmit a first radio signal; and 


a second radio unit, configured to receive the first radio signal, 

adjust a reference clock signal of the second radio unit based on the first radio signal, and 

transmit a second radio signal generated based on the adjusted reference clock signal; and 

a data processing unit configured to determine a distance between the first radio unit and the second radio unit based on a phase difference between the first radio signal and the second radio signal received at the first radio unit.

1. (Previously Presented) A radio system, comprising: 
a first radio unit, configured to transmit a first radio signal; and 


a second radio unit, configured to receive the first radio signal, 

adjust a reference clock signal of the second radio unit based on the first radio signal, and 

transmit a second radio signal generated based on the adjusted reference clock signal; and 

a data processing unit configured to determine a distance between the first radio unit and the second radio unit based on a phase difference between the first radio signal and the second radio signal received at the first radio unit, 

wherein:  the first radio signal has a first frequency, the first radio unit is further configured to transmit a third radio signal that has a second frequency, the second radio unit is further configured to receive the third radio signal, adjust the reference clock signal of the second radio unit based on the third radio signal, and transmit a fourth radio signal generated based on the reference clock signal adjusted based on the third radio signal, and the data processing unit is configured to determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal transmitted by the first radio unit and the fourth signal received at the first radio unit.

30. (New) The radio system according to claim 29, wherein the second radio unit is configured to adjust the reference clock signal of the second radio unit by: 


the second radio unit setting a frequency of the reference clock signal of the second radio unit based on a frequency of the first radio signal received at the second radio unit,

and the second radio unit setting a phase of the reference clock signal of the second radio unit based on a phase of the first radio signal received at the second radio unit.
2. (Previously Presented) The radio system according to claim 1, wherein the second radio unit is configured to adjust the reference clock signal of the second radio unit based on the first radio signal by: 

the second radio unit setting a frequency of the reference clock signal of the second radio unit based on a frequency of the first radio signal received at the second radio unit, 

and the second radio unit setting a phase of the reference clock signal of the second radio unit based on a phase of the first radio signal received at the second radio unit.

31. (New) The radio system according to claim 30, wherein the second radio unit is configured to set the phase of the reference clock signal of the second radio unit after setting the frequency of the reference clock signal of the second radio unit.

3. (Original) The radio system according to claim 2, wherein the second radio unit is configured to set the phase of the reference clock signal of the second radio unit after setting the frequency of the reference clock signal of the second radio unit.

32. (New) The radio system according to claim 30, wherein the second radio unit is configured to downconvert the first radio signal to generate a first intermediate frequency (IF) signal, and wherein setting the frequency of the reference clock signal of the second radio unit based on the frequency of the first radio signal includes setting the frequency of the reference clock signal of the second radio unit to be substantially equal to a frequency of the first IF signal.

4. (Original) The radio system according to claim 2, wherein the second radio unit is configured to downconvert the first radio signal to generate a first intermediate frequency (IF) signal, and wherein setting the frequency of the reference clock signal of the second radio unit based on the frequency of the first radio signal includes setting the frequency of the reference clock signal of the second radio unit to be substantially equal to a frequency of the first IF signal.
33. (New) The radio system according to claim 32, wherein setting the phase of the reference clock signal of the second radio unit based on the phase of the first radio signal includes setting the phase of the reference clock signal of the second radio unit to be substantially equal to a phase of the first IF signal.

5. (Original) The radio system according to claim 4, wherein setting the phase of the reference clock signal of the second radio unit based on the phase of the first radio signal includes setting the phase of the reference clock signal of the second radio unit to be substantially equal to a phase of the first IF signal.

34. (New) The radio system according to claim 29, wherein the second radio unit includes a numerically controlled oscillator configured to generate the reference clock signal as a baseband local oscillator signal.

6. (Original) The radio system according to claim 1, wherein the second radio unit includes a numerically controlled oscillator configured to generate the reference clock signal as a baseband local oscillator signal.

35. (New) The radio system according to claim 29, wherein the data processing unit is configured to determine the distance further based on a magnitude of the first radio signal received at the second radio unit or/and a magnitude of the second radio signal received at the first radio unit.

7. (Original) The radio system according to claim 1, wherein the data processing unit is configured to determine the distance further based on a magnitude of the first radio signal received at the second radio unit or/and a magnitude of the second radio signal received at the first radio unit.

36. (New) The radio system according to claim 29, wherein the data processing unit is configured to determine the phase difference for each of a plurality of measurements, 


where, in different measurements, the first radio signal has different frequencies.

8. (Currently Amended) The radio system according to claim 1, wherein: the data processing unit is configured to determine the phase difference for each of a plurality of measurements, 

where, in different measurements, the first radio signal has different frequencies[[.]], 


and the data processing unit is configured to determine the distance based on the phase difference determined for the plurality of measurements.



48. (New) A radio unit, comprising: 

a receiver for receiving a first radio signal transmitted by a further radio unit; 


a data processing unit for 


adjusting a reference clock signal of the radio unit based on the first radio signal; and 



a transmitter for transmitting a second radio signal generated based on the reference clock signal adjusted based on the first radio signal, wherein: 

the second radio signal is configured to enable determination of a distance between the radio unit and the further radio unit based on a phase difference between the first radio signal transmitted by the further radio unit and the second radio signal as received at the further radio unit, 

the first radio signal has a first frequency,

the receiver is further for receiving a third radio signal transmitted by the further radio unit, 




the third radio signal having a second frequency, different from the first frequency,

the data processing unit is further for adjusting the reference clock signal of the radio unit based on the third radio signal, 


the transmitter is further for transmitting a fourth radio signal generated based on the reference clock signal adjusted based on the third radio signal, and 

the fourth radio signal is configured to further enable determination of the distance between the radio unit and the further radio unit based on a phase difference between the third signal transmitted by the further radio unit and the fourth signal received at the further radio unit.

[“. . .” indicates non-chronological excerpts of the claim]
1. (Previously Presented) A radio system, comprising: 
a first radio unit, configured to transmit a first radio signal; and . . . a second radio unit, configured to receive the first radio signal . . .

. . . a data processing unit . . .


a second radio unit, configured to receive the first radio signal, adjust a reference clock signal of the second radio unit based on the first radio signal, and 

transmit a second radio signal generated based on the adjusted reference clock signal; and 



a data processing unit configured to determine a distance between the first radio unit and the second radio unit based on a phase difference between the first radio signal and the second radio signal received at the first radio unit, wherein: 


the first radio signal has a first frequency,

 . . . the second radio unit is further configured to receive the third radio signal . . . 
the first radio unit is further configured to transmit 


a third radio signal that has a second frequency, 


the second radio unit is further configured to receive the third radio signal, adjust the reference clock signal of the second radio unit based on the third radio signal, 

and transmit a fourth radio signal generated based on the reference clock signal adjusted based on the third radio signal, and the 


data processing unit is configured to determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal transmitted by the first radio unit and the fourth signal received at the first radio unit.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29, 34-37, 42, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US-20110207472 hereinafter Abraham) in view of Bartlett (US-20120122485).

Regarding claim 29, Abraham teaches A radio system, comprising: a first radio unit, configured to transmit a first radio signal (Abraham 0040 “The processor 206 may be operable to capture or detect a cellular reference clock such as the cellular reference clock 111a from radio signals received from the cellular base station 111 via the cellular receiver 204.” [fig 1 “111”]);
	 and a second radio unit, configured to receive the first radio signal, adjust a reference clock signal of the second radio unit based on the first radio signal (Abraham 0041 “ the clock generator 206a may be operable to stabilize the TXCO clock 208 utilizing a cellular reference clock that is captured from received radio signals from the cellular base station 111.” [multiple wireless access points are shown in fig 1 and detailed in fig 2]), and 
transmit a second radio signal generated based on the adjusted reference clock signal (Abraham 0041 “ The processor 206 may be operable to utilize the adjusted local access point clock for communications between the broadband transceiver 202 and the broadband IP network 130.”; 0055 “ The adjusted local access point clock 112a may be utilized by the wireless access point 200 to clock data transmissions or communications between the wireless access point 200 and one or more communication devices and/or one or more network devices that may be within, for example, the broadband IP network 130 or another network.”; fig 1);
	 and a data processing unit configured to determine a distance between the first radio unit and the second radio unit based on a (Abraham 0041 “The processor 206 may be operable to utilize the adjusted local access point clock for communications between the broadband transceiver 202 and the broadband IP network 130. A time offset between the wireless access point 200 and the cellular base station 111 may be derived or calculated from the clock difference . . . The processor 206 may be operable to communicate the calculated time offset to the location server 140.”; 0045 “The processor 302 may be operable to retrieve or collect location information from associated users such as the wireless access points 112-115. The collected location information may comprise time offset information that is derived using corresponding local access point clocks and a cellular reference clock. Location information such as a relative distance between a wireless access point such as the wireless access point 112 and the cellular base station 111 may be determined or calculated based on a corresponding collected time offset. ”; 0055 “ The adjusted local access point clock 112a may be utilized by the wireless access point 200 to clock data transmissions or communications between the wireless access point 200 and one or more communication devices and/or one or more network devices that may be within, for example, the broadband IP network 130 or another network. A time offset between the adjusted local access point 112a and the detected cellular reference clock 111a may be calculated. As described with respect to FIG. 4 and FIG. 5, the calculated time offset information may be communicated to a remote location server such as the location server 300. The location server 300 may be operable to retrieve or collect time offset information from a plurality of wireless access points such as the wireless access points 112-115 that are served by the cellular base station 111. The location server 300 may be operable to utilize the retrieved time offset information to determine or calculate relative distances between the wireless access points 112-115 and/or the cellular base station 111. The calculated relative distances may be stored into the reference database 304 and/or may be shared among associated users.”).
	While Abraham discloses calculated distances of wireless access points and using time offsets (Abraham 0045, 0055), Abraham does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bartlett teaches configured to determine a distance between the first radio unit and the second radio unit based on a phase difference (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device; at a time of its own choosing the second device transmits to the first device two new signals having the same relationship as those received from the first device; the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham to include the positioning system and method of Bartlett.  One would have been motivated to do so in order to advantageously reduce error (Bartlett 0042).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bartlett merely teaches that it is well-known to incorporate the particular phase difference calculations.  Since both Abraham and Bartlett disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 34, Abraham in view of Bartlett teach The radio system according to claim 29, wherein the second radio unit includes a numerically controlled oscillator configured to generate the reference clock signal as a baseband local oscillator signal (Abraham 0036 “The wireless access point 200 comprises a broadband transceiver 202, a GNSS receiver 203, a cellular receiver 204, a processor 206, a clock generator 206a, a TXCO clock 208 and a memory 210” [see fig 2]).

	Regarding claim 35, Abraham in view of Bartlett teach The radio system according to claim 29, wherein the data processing unit is configured to determine the distance further based on a magnitude of the first radio signal received at the second radio unit or/and a magnitude of the second radio signal received at the first radio unit (Abraham 0031 “ For example, the location server 140 may be operable to communicate the stored location information of the wireless access points 112-115 as A-GNSS data to the cellular base station 111 and/or other communication devices such as the wireless access points 112-115 and/or the mobile devices 116-118, whenever needed.”; 0052 “In this regard, in instances where GNSS positioning occurs on the mobile devices 117-118, the processor 206 may be operable to communicate the timing synchronization information provided by the detected cellular clock to the mobile devices 117-118 to facilitate corresponding GNSS positioning. The exemplary steps may end in step 610”; fig 6).

	Regarding claim 36, Abraham in view of Bartlett teach The radio system according to claim 29, wherein the data processing unit is configured to determine the phase difference for each of a plurality of measurements, where, in different measurements, the first radio signal has different frequencies (Bartlett 0104 “The system is agnostic of transmission frequency and may use different frequencies or bands as long as the relationship between the related signals is preserved.”; 0133 “The transmitter 508 transmits signals 502 and 504 which are subtracted to yield 506, the phase of which is measured by the receiving device 510. This measured phase indicates the range 512 that the signal has travelled. ”).

	Regarding claim 37, Abraham in view of Bartlett teach The radio system according to claim 29, wherein: the first radio signal has a first frequency (Abraham 0022 “clock 111a may facilitate to solve timing and/or frequency offset issues”), 
the first radio unit is further configured to transmit a third radio signal (Bartlett 0126-0127 “Alternatively measurements made by A alone could be used to determine the range to B given that for three signals there are six measurements of which four are independent being used to solve for four unknown variables. [0127] This approach can be extended to combine measurements from more than two signals, in which case further redundancy is introduced yielding even better error tolerance.”; fig 3 [by creating multiple sets of measurements as shown in fig 3 and 0125 below, a third and fourth radio signal is established for more accurate distance measurements]) that has 
a second frequency, the second radio unit is further configured to receive the third radio signal (Bartlett 0125 “Furthermore multiple sets of measurements can be related in a similar way. Suppose A measures two signals transmitted by B at two different times, the phase and frequency offsets are related according to the time interval between the measurements given a sufficiently stable reference oscillator. Similarly the range and velocity are related to a first order approximation by the time interval between measurements. Combining these with measurements made by B it is clear that eight measurements are now being used to solve for range, range velocity, phase offset and frequency offset. This yields an over determined set of equations from which a best fit solution can be found using standard numerical minimisation algorithms. This leads to a more robust solution which has improved tolerance for errors in the measurements caused by environmental and other interference factors.”), 
adjust the reference clock signal of the second radio unit based on the third signal (Abraham 0019 “ local access point clock may be adjusted so as to limit the resulting clock difference so that it is less than the pre-determined threshold value. The adjusted local access point clock may be utilized to clock communications between the wireless access point and the one or more communication devices and/or one or more network devices. ”), and 
transmit a fourth radio signal (Bartlett [see above]) generated based on the adjusted reference clock signal of the second radio unit (Abraham 0041 “ The processor 206 may be operable to utilize the adjusted local access point clock for communications between the broadband transceiver 202 and the broadband IP network 130.”; 0055 “ The adjusted local access point clock 112a may be utilized by the wireless access point 200 to clock data transmissions or communications between the wireless access point 200 and one or more communication devices and/or one or more network devices that may be within, for example, the broadband IP network 130 or another network.”; fig 1), and the data processing unit is configured to 
determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal transmitted by the first radio unit and the fourth signal received at the first radio unit (Bartlett [repeating steps in fig 3 as explained corresponds to determining distance based on a phase difference between the third transmitted signal and fourth received signal.]; 0029 “determining a relative range (position/distance), relative velocity of motion, clock frequency offset, clock phase offset or time reference of a first device with respect to a second device”).

	Regarding claim 42, Abraham teaches A radio unit, comprising: a circuit for receiving a first radio signal transmitted by a further radio unit (Abraham fig 2);
	 a circuit for generating a reference clock signal based on which the radio unit is configured to transmit radio signals (Abraham fig 1 “111a”);
	 a circuit for adjusting the reference clock signal based on the first radio signal (Abraham 0014 “FIG. 2 is a block diagram illustrating an exemplary wireless access point that is operable to stabilize a local access point clock utilizing cellular clock information received from a cellular base station, in accordance with an embodiment of the invention.”);
	 and a circuit for transmitting a second radio signal generated based on the adjusted reference clock signal (Abraham fig 2 [see above]), wherein 
the second radio signal is configured to enable determination of a distance between the radio unit and the further radio unit based on a (Abraham 0041 “The processor 206 may be operable to utilize the adjusted local access point clock for communications between the broadband transceiver 202 and the broadband IP network 130. A time offset between the wireless access point 200 and the cellular base station 111 may be derived or calculated from the clock difference . . . The processor 206 may be operable to communicate the calculated time offset to the location server 140.”; 0045 “The processor 302 may be operable to retrieve or collect location information from associated users such as the wireless access points 112-115. The collected location information may comprise time offset information that is derived using corresponding local access point clocks and a cellular reference clock. Location information such as a relative distance between a wireless access point such as the wireless access point 112 and the cellular base station 111 may be determined or calculated based on a corresponding collected time offset. ”; 0055 “ The adjusted local access point clock 112a may be utilized by the wireless access point 200 to clock data transmissions or communications between the wireless access point 200 and one or more communication devices and/or one or more network devices that may be within, for example, the broadband IP network 130 or another network. A time offset between the adjusted local access point 112a and the detected cellular reference clock 111a may be calculated. As described with respect to FIG. 4 and FIG. 5, the calculated time offset information may be communicated to a remote location server such as the location server 300. The location server 300 may be operable to retrieve or collect time offset information from a plurality of wireless access points such as the wireless access points 112-115 that are served by the cellular base station 111. The location server 300 may be operable to utilize the retrieved time offset information to determine or calculate relative distances between the wireless access points 112-115 and/or the cellular base station 111. The calculated relative distances may be stored into the reference database 304 and/or may be shared among associated users.”).
	While Abraham discloses calculated distances of wireless access points and using time offsets (Abraham 0045, 0055), Abraham does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bartlett teaches determination of a distance between the radio unit and the further radio unit based on a difference (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device; at a time of its own choosing the second device transmits to the first device two new signals having the same relationship as those received from the first device; the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham to include the positioning system and method of Bartlett.  One would have been motivated to do so in order to advantageously reduce error (Bartlett 0042).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bartlett merely teaches that it is well-known to incorporate the particular phase difference calculations.  Since both Abraham and Bartlett disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 46, Abraham in view of Bartlett teach The radio unit according to claim 42, wherein: said first radio signal is one of a plurality of first radio signals, each of the first radio signals having a different frequency (Bartlett 0104 “The system is agnostic of transmission frequency and may use different frequencies or bands as long as the relationship between the related signals is preserved.”), the circuit for adjusting the reference clock signal based on the first radio signal is configured to 
adjust the reference clock signal based on the first radio signal for each of the plurality of first radio signals (Abraham 0019 “A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference. For example, in instances where the determined clock difference is greater than a pre-determined threshold value, the local access point clock may be adjusted so as to limit the resulting clock difference so that it is less than the pre-determined threshold value. The adjusted local access point clock may be utilized to clock communications between the wireless access point and the one or more communication devices and/or one or more network devices”), and the circuit for transmitting the second radio signal is configured to 
transmit the second radio signal generated based on the adjusted reference clock signal for each of the plurality of first radio signals (Abraham 0041 “ The processor 206 may be operable to utilize the adjusted local access point clock for communications between the broadband transceiver 202 and the broadband IP network 130.”; 0055 “ The adjusted local access point clock 112a may be utilized by the wireless access point 200 to clock data transmissions or communications between the wireless access point 200 and one or more communication devices and/or one or more network devices that may be within, for example, the broadband IP network 130 or another network.”; fig 1)









Claim(s) 30-33, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US-20110207472 hereinafter Abraham) in view of Bartlett (US-20120122485) and in further view of Cohen et al. (US-20160066290 hereinafter Cohen).

	Regarding claim 30, Abraham in view of Bartlett teach The radio system according to claim 29, wherein the second radio unit is configured to adjust the reference clock signal of the second radio unit by: the second radio unit setting a frequency of the reference clock signal of the second radio unit based on a frequency of the first radio signal received at the second radio unit (Abraham 0022 “ the captured cellular reference clock 111a may enable the intended communication devices to be synchronized to the cellular communication network 120 (the cellular reference clock 111a). The captured cellular reference clock 111a may facilitate to solve timing and/or frequency offset issues before data transmissions of desired services such as LBS applications may be initiated with the intended communication devices such as the wireless access points 112-115 and/or the mobile devices 116-118.”), 
	Abraham in view of Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cohen teaches the second radio unit setting a phase of the reference clock signal of the second radio unit based on a phase of the first radio signal received at the second radio unit (Cohen 0050 “ base station 500 can use, for example, the primary synchronization signal and the secondary synchronization signals transmitted by the timing donor base station to initially synchronize the reference frequency of the reference clock provided by crystal oscillator 516 and/or the frequency of the up-conversion clock provided by PLL 514. After base station 500 begins to transmit downlink, base station 500 can begin to track the timing of the timing donor base station using CRSs transmitted downlink by the timing donor base station in accordance with the method discussed above in regard to FIGS. 1-4. Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. Adjustments to the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514 are typically needed periodically due to drift associated with crystal oscillators, such as crystal oscillator 516.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the network listening system and method of Cohen.  One would have been motivated to do so in order to advantageously reduce interference (Cohen 0020).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cohen merely teaches that it is well-known to incorporate the particular phase difference calculation.  Since both Abraham in view of Bartlett and Cohen disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 31, Abraham in view of Bartlett and in further view of Cohen teach The radio system according to claim 30, wherein the second radio unit is configured to set the phase of the reference clock signal of the second radio unit after setting the frequency of the reference clock signal of the second radio unit (Cohen 0050 “Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. Adjustments to the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514 are typically needed periodically due to drift associated with crystal oscillators, such as crystal oscillator 516.”).
	Regarding claim 32, Abraham in view of Bartlett and in further view of Cohen teach The radio system according to claim 30, wherein the second radio unit is configured to downconvert the first radio signal to generate a first intermediate frequency (IF) signal, and wherein setting the frequency of the reference clock signal of the second radio unit based on the frequency of the first radio signal includes setting the frequency of the reference clock signal of the second radio unit to be substantially equal to a frequency of the first IF signal (Cohen 0048 “ antenna 502 is configured to receive and transmit signals over a wireless channel at different times in accordance with a TDD mode. Switch 504 is configured to isolate signals received over the wireless channel by antenna 502 from those to be transmitted over the wireless channel by antenna 502. A signal received by antenna 502 is provided by switch 504 to LNA 506, which amplifies the signal. Mixer 510 mixes the amplified signal with a down-conversion clock provided by PLL 514 to down-convert the amplified signal to baseband or a suitable intermediate frequency. PLL 514 can derive the down-conversion clock from a reference clock provided by crystal oscillator 516.”; 0050 “ Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. ”).

	Regarding claim 33, Abraham in view of Bartlett and in further view of Cohen teach The radio system according to claim 32, wherein setting the phase of the reference clock signal of the second radio unit based on the phase of the first radio signal includes setting the phase of the reference clock signal of the second radio unit to be substantially equal to a phase of the first IF signal (Cohen 0048 “ antenna 502 is configured to receive and transmit signals over a wireless channel at different times in accordance with a TDD mode. Switch 504 is configured to isolate signals received over the wireless channel by antenna 502 from those to be transmitted over the wireless channel by antenna 502. A signal received by antenna 502 is provided by switch 504 to LNA 506, which amplifies the signal. Mixer 510 mixes the amplified signal with a down-conversion clock provided by PLL 514 to down-convert the amplified signal to baseband or a suitable intermediate frequency. PLL 514 can derive the down-conversion clock from a reference clock provided by crystal oscillator 516.”; 0050 “ Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. ”).

	Regarding claim 43, Abraham in view of Bartlett teach The radio unit according to claim 42, wherein adjusting the reference clock signal of the radio unit includes: adjusting a frequency of the reference clock signal based on a frequency of the first radio signal received at the radio unit (Abraham 0022 “ the captured cellular reference clock 111a may enable the intended communication devices to be synchronized to the cellular communication network 120 (the cellular reference clock 111a). The captured cellular reference clock 111a may facilitate to solve timing and/or frequency offset issues before data transmissions of desired services such as LBS applications may be initiated with the intended communication devices such as the wireless access points 112-115 and/or the mobile devices 116-118.”), and 
	Abraham in view of Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cohen teaches adjusting a phase of the reference clock signal based on a phase of the first radio signal received at the radio unit (Cohen 0050 “ base station 500 can use, for example, the primary synchronization signal and the secondary synchronization signals transmitted by the timing donor base station to initially synchronize the reference frequency of the reference clock provided by crystal oscillator 516 and/or the frequency of the up-conversion clock provided by PLL 514. After base station 500 begins to transmit downlink, base station 500 can begin to track the timing of the timing donor base station using CRSs transmitted downlink by the timing donor base station in accordance with the method discussed above in regard to FIGS. 1-4. Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. Adjustments to the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514 are typically needed periodically due to drift associated with crystal oscillators, such as crystal oscillator 516.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the network listening system and method of Cohen.  One would have been motivated to do so in order to advantageously reduce interference (Cohen 0020).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cohen merely teaches that it is well-known to incorporate the particular phase difference calculation.  Since both Abraham in view of Bartlett and Cohen disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 44, Abraham in view of Bartlett and in further view of Cohen teach The radio unit according to claim 43, wherein the phase of the reference clock signal is adjusted after adjusting the frequency of the reference clock signal (Cohen 0050 “Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. Adjustments to the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514 are typically needed periodically due to drift associated with crystal oscillators, such as crystal oscillator 516.”).

	Regarding claim 45, Abraham in view of Bartlett and in further view of Cohen teach The radio unit according to claim 43, further comprising: a circuit for downconverting the first radio signal to generate a first intermediate frequency (IF) signal, wherein adjusting the frequency of the reference clock signal of the radio unit based on the frequency of the first radio signal includes adjusting the frequency of the reference clock signal to be substantially equal to a frequency of the first IF signal, and wherein adjusting the phase of the reference clock signal of the radio unit based on the phase of the first radio signal includes adjusting the phase of the reference clock signal to be substantially equal to a phase of the first IF signal (Cohen 0048 “ antenna 502 is configured to receive and transmit signals over a wireless channel at different times in accordance with a TDD mode. Switch 504 is configured to isolate signals received over the wireless channel by antenna 502 from those to be transmitted over the wireless channel by antenna 502. A signal received by antenna 502 is provided by switch 504 to LNA 506, which amplifies the signal. Mixer 510 mixes the amplified signal with a down-conversion clock provided by PLL 514 to down-convert the amplified signal to baseband or a suitable intermediate frequency. PLL 514 can derive the down-conversion clock from a reference clock provided by crystal oscillator 516.”; 0050 “ Baseband processor 518 can specifically extract these CRSs and use them to produce a frequency correction signal 520, which can be used to adjust the phase of the reference clock provided by crystal oscillator 516 and/or the phase of the up-conversion clock provided by PLL 514. ”).





Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US-20110207472 hereinafter Abraham) in view of Bartlett (US-20120122485) and in further view of Nedovic (US-20130070882).

	Regarding claim 38, Abraham in view of Bartlett teach The radio system according to claim 29, wherein: the first radio signal is generated based on a reference clock signal of the first radio unit set to a first reference clock frequency (Abraham 0028 “reference clock 111a” [fig 1]), 
following the second radio unit adjusting the reference clock signal of the second radio unit based on the first radio signal (Abraham 0019 “A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference. ”), the first radio unit is configured to 
adjust the reference clock signal of the first radio unit by a predefined frequency difference (Bartlett 0048 “ compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase of one said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters”; 0054 “.DELTA.f.sub.m(t.sub.i) labels a frequency difference between said determined frequency of said first reference signal and a frequency of said first reference clock at said reference times; [0054] .zeta. labels a frequency offset between said first and second reference clocks at said reference times; and [0055] wherein said first and second reference clocks are unsynchronised with one another, and wherein said determining of said substantially constant solution comprises compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase of one said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters”; 0259 “determination of a frequency of said second reference signal at said second device”; 0138 “Thus when A sends a signal, which may comprise a single tone or a pair of tones, device B is able to measure the received signal phase, or signal difference phase for two tones” [fig 7]) so that the adjusted reference clock signal of the first radio unit is set to a second reference clock frequency (Abraham see above 0019; 0022 “ The captured cellular reference clock 111a may facilitate to solve timing and/or frequency offset issues before data transmissions of desired services such as LBS applications may be initiated with the intended communication devices such as the wireless access points 112-115 and/or the mobile devices 116-118.”), 
different from the first reference clock frequency by the predefined frequency difference (Bartlett [see above 0138]), and the second radio unit is configured to (Abraham 0025 “In instances where the clock difference is greater than the pre-determined threshold value, the wireless access point 112 may be operable to adjust the local access point clock 112a so as to limit and/or reduce the clock difference between the adjusted local access point clock 112a and the captured cellular reference clock 111a”), 
the first radio unit is further configured to transmit a third radio signal that has a second frequency, generated based on the adjusted reference clock signal of the first radio unit (Bartlett 0126-0127 “Alternatively measurements made by A alone could be used to determine the range to B given that for three signals there are six measurements of which four are independent being used to solve for four unknown variables. [0127] This approach can be extended to combine measurements from more than two signals, in which case further redundancy is introduced yielding even better error tolerance.”; fig 3 [by creating multiple sets of measurements as shown in fig 3 and 0125 below, a third and fourth radio signal is established for more accurate distance measurments]), and the 
data processing unit is configured to determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal received at the second radio unit (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device . . .  the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”; 0138 “The difference signal has its phase measured 718, and its frequency measured 714, with both measurements being output 716, 720 for further processing by the location engine”) and the 
adjusted reference clock signal of the second radio unit that was (Abraham 0019 “ A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference.”).
Abraham in view of Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nedovic teaches further adjusting clock signals by a frequency difference (Nedovic 0024 “The clock signal generator may further adjust the frequency of the first clock signal based on the phase-correction signals to substantially lock the first frequency of the first clock signal to the reference clock frequency of the reference clock signal”; Abstract “In one embodiment, a method includes adjusting a first frequency of a first clock signal based on a frequency difference between the first frequency and a reference clock signal frequency of a reference clock signal, and further adjusting the first frequency and a first phase of the first clock signal based on a phase difference between the first clock signal and an input data bit stream and the frequency difference between the first frequency and the reference clock signal”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the clock and data recovery system and method of Nedovic.  One would have been motivated to do so in order to advantageously have improvements in jitter generation compensation (Nedovic 0009).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nedovic merely teaches that it is well-known to incorporate the particular clock adjustments.  Since both Abraham in view of Bartlett and Nedovic disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 39, Abraham in view of Bartlett teach The radio system according to claim 29, wherein: the first radio signal is generated based on a reference clock signal of the first radio unit set to a first reference clock frequency (Abraham 0028 “reference clock 111a” [fig 1]), 
following the second radio unit adjusting the reference clock signal of the second radio unit based on the first radio signal (Abraham 0019 “A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference. ”), 
the first radio unit is configured to adjust the reference clock signal of the first radio unit by a predefined frequency difference so that the adjusted reference clock signal of the first radio unit is set to a second reference clock frequency (Bartlett 0048 “ compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase of one said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters”; 0054 “.DELTA.f.sub.m(t.sub.i) labels a frequency difference between said determined frequency of said first reference signal and a frequency of said first reference clock at said reference times; [0054] .zeta. labels a frequency offset between said first and second reference clocks at said reference times; and [0055] wherein said first and second reference clocks are unsynchronised with one another, and wherein said determining of said substantially constant solution comprises compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase of one said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters”; 0259 “determination of a frequency of said second reference signal at said second device”; 0138 “Thus when A sends a signal, which may comprise a single tone or a pair of tones, device B is able to measure the received signal phase, or signal difference phase for two tones” [fig 7]), 
different from the first reference clock frequency by the predefined frequency difference (Bartlett [see above 0138]), and 
the second radio unit is configured to (Abraham 0019 “ A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference.”),
the second radio unit is further configured to transmit a third radio signal that has a second frequency, generated based on the adjusted reference clock signal of the second radio unit that was (Bartlett 0259 “determination of a frequency of said second reference signal at said second device”; 0138 “Thus when A sends a signal, which may comprise a single tone or a pair of tones, device B is able to measure the received signal phase, or signal difference phase for two tones” [fig 7]), and the data processing unit is configured to 
determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal received (Bartlett [see above 0259]) at the first radio unit and the adjusted reference clock signal of the first radio unit (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device; at a time of its own choosing the second device transmits to the first device two new signals having the same relationship as those received from the first device; the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”).
Abraham in view of Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nedovic teaches further adjusting clock signals by a frequency difference (Nedovic 0024 “The clock signal generator may further adjust the frequency of the first clock signal based on the phase-correction signals to substantially lock the first frequency of the first clock signal to the reference clock frequency of the reference clock signal”; Abstract “In one embodiment, a method includes adjusting a first frequency of a first clock signal based on a frequency difference between the first frequency and a reference clock signal frequency of a reference clock signal, and further adjusting the first frequency and a first phase of the first clock signal based on a phase difference between the first clock signal and an input data bit stream and the frequency difference between the first frequency and the reference clock signal”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the clock and data recovery system and method of Nedovic.  One would have been motivated to do so in order to advantageously have improvements in jitter generation compensation (Nedovic 0009).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nedovic merely teaches that it is well-known to incorporate the particular clock adjustments.  Since both Abraham in view of Bartlett and Nedovic disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.




Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US-20110207472 hereinafter Abraham) in view of Bartlett (US-20120122485) and in further view of Darby et al. (US-20030058924 hereinafter Darby).

	Regarding claim 40, Abraham in view of Bartlett teach The radio system according to claim 29, wherein: the first radio signal is generated based on a reference clock signal of the first radio unit set to a first reference clock frequency (Abraham 0028 “reference clock 111a” [fig 1]), 
following the second radio unit adjusting the reference clock signal of the second radio unit based on the first radio signal (Abraham 0019 “A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference. ”), 
each of the first radio unit and the second radio unit is configured to perform (Bartlett 0048 “ compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase of one said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters”; 0054 “.DELTA.f.sub.m(t.sub.i) labels a frequency difference between said determined frequency of said first reference signal and a frequency of said first reference clock at said reference times; [0054] .zeta. labels a frequency offset between said first and second reference clocks at said reference times; and [0055] wherein said first and second reference clocks are unsynchronised with one another, and wherein said determining of said substantially constant solution comprises compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase of one said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters”; 0259 “determination of a frequency of said second reference signal at said second device”; 0138 “Thus when A sends a signal, which may comprise a single tone or a pair of tones, device B is able to measure the received signal phase, or signal difference phase for two tones” [fig 7]), 
the first radio unit is further configured to transmit a third radio signal that has a second frequency (Bartlett 0259 “determination of a frequency of said second reference signal at said second device”; 0138 “Thus when A sends a signal, which may comprise a single tone or a pair of tones, device B is able to measure the received signal phase, or signal difference phase for two tones” [fig 7]) , 
generated based on the reference clock signal of the first radio unit (Abraham 0041 “ the clock generator 206a may be operable to stabilize the TXCO clock 208 utilizing a cellular reference clock that is captured from received radio signals from the cellular base station 111.”), and the data processing unit is configured to 
determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal received at the second radio unit and the adjusted reference clock signal of the second radio unit following the (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device; at a time of its own choosing the second device transmits to the first device two new signals having the same relationship as those received from the first device; the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”).
Abraham in view of Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Darby teaches phase coherent frequency hopping (Darby 0087 “In order to take advantage of the processing gain enabled by the ultra wide bandwidth, the frequency hopping is preferably phase coherent (constant phase different is maintained between transmitter and receiver as hopping progresses).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the position fixing system and method of Darby.  One would have been motivated to do so in order to advantageously cope with large frequency offsets without ambiguity (Darby 0072).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Darby merely teaches that it is well-known to incorporate the particular clock adjustments.  Since both Abraham in view of Bartlett and Darby disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 41, Abraham in view of Bartlett teach The radio system according to claim 29, wherein: the first radio signal is generated based on a reference clock signal of the first radio unit set to a first reference clock frequency (Abraham 0028 “reference clock 111a” [fig 1]), 
following the second radio unit adjusting the reference clock signal of the second radio unit based on the first radio signal (Abraham 0019 “A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference. ”),  each of the first radio unit and the second radio unit is configured to perform 
a (Bartlett 0038 “compensating for a said phase and frequency offset between said first and second reference clocks such that a frequency offset and changing phase one of said unsynchronised reference clocks is characterised with respect to the other of said reference clocks by said parameters ”; 0138 “Thus when A sends a signal, which may comprise a single tone or a pair of tones, device B is able to measure the received signal phase, or signal difference phase for two tones” [fig 7]), the second radio unit is further configured to 
transmit a third radio signal that has a second frequency (Bartlett [see above 0138]), generated based on the adjusted reference clock signal of the second radio unit following the (Abraham 0041 “ The processor 206 may be operable to utilize the adjusted local access point clock for communications between the broadband transceiver 202 and the broadband IP network 130.”; 0055 “ The adjusted local access point clock 112a may be utilized by the wireless access point 200 to clock data transmissions or communications between the wireless access point 200 and one or more communication devices and/or one or more network devices that may be within, for example, the broadband IP network 130 or another network.”; fig 1), and the data processing unit is configured to 
determine the distance between the first radio unit and the second radio unit further based on a phase difference between the third signal received at the first radio unit and the reference clock signal of the first radio unit following the (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device; at a time of its own choosing the second device transmits to the first device two new signals having the same relationship as those received from the first device; the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”).
Abraham in view of Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Darby teaches (Darby 0087 “In order to take advantage of the processing gain enabled by the ultra wide bandwidth, the frequency hopping is preferably phase coherent (constant phase different is maintained between transmitter and receiver as hopping progresses).”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the position fixing system and method of Darby.  One would have been motivated to do so in order to advantageously cope with large frequency offsets without ambiguity (Darby 0072).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Darby merely teaches that it is well-known to incorporate the particular clock adjustments.  Since both Abraham in view of Bartlett and Darby disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US-20110207472 hereinafter Abraham) in view of Bartlett (US-20120122485) and in further view of Kluge et al. (US-20160178744 hereinafter Kluge).

	Regarding claim 47, Abraham in view of Bartlett teach The radio unit according to claim 46, 
Abraham in view of Bartlett teach does not explicitlyt teach the strikethrough limitations. However, in a related field of endeavor, Kluge teaches distance measurement between two nodes of a radio network where radio signals are transmitted at frequency steps of between 10 kilohertz and 10 megathertz (0066 “For the distance measurement, the oscillator frequencies f.sub.LOA1 and f.sub.LOB1 are changed by the same frequency step Δf, which may be positive or negative. If the frequency step Δf=+10 MHz”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the clock assisted access point locating system and method of Abraham and the positioning system and method of Bartlett to include the measurement distance between two nodes system and method of Kluge.  One would have been motivated to do so in order to advantageously produce higher measuring accuracy (Kluge 0067).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kluge merely teaches that it is well-known to incorporate the particular range of frequencies.  Since both Abraham in view of Bartlett and Kluge disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bartlett (US-20120122485) in view of Abraham et al. (US-20110207472 hereinafter Abraham).

	Regarding claim 48, Bartlett teaches A radio unit, comprising: a receiver for receiving a first radio signal transmitted by a further radio unit (Bartlett 0123 “FIG. 3. A transmits a signal 302 to B which measures the received signal parameters.”); 
a data processing unit (Bartlett 0166 “ Processor 908”) for 
a transmitter (Bartlett fig 3) for transmitting a second radio signal (Bartlett fig 3; 0097 “a first device transmits two related signals”) 
generated based on the reference clock signal (Bartlett 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device”; 0105 “Each device measures the signals received using its own reference clock”), wherein: 
the second radio signal is configured to enable determination of a distance between the radio unit and the further radio unit (Bartlett 0129 “This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal. Therefore the range d between A and B can be determined”) based on 
a phase difference between the first radio signal transmitted by the further radio unit and the second radio signal as received at the further radio unit (Bartlett 0129 “ Assume for now that the clocks of A and B are perfectly synchronised, so that when B measures the signal it measures the phase as .phi. 408. This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal.”; 0097 “a first device transmits two related signals, which may be concurrent or consecutive, derived from a common clock and having a defined phase and frequency relationship, to a second device; the second device measures the phase and frequency of the two signals and sends the measured parameters to the first device . . .  the first device measures the phase and frequency relationships of the signals received from the second device and sends the measurements to the second device; by combining the measurements made at first and second devices either or both of them are able to compute the range, range velocity and time offset between the first and second devices.”; 0138 “The difference signal has its phase measured 718, and its frequency measured 714, with both measurements being output 716, 720 for further processing by the location engine”), 
the first radio signal has a first frequency (Bartlett 0138 “when A sends a signal, which may comprise a single tone or a pair of tones”), 
the receiver is further for receiving a third radio signal transmitted by the further radio unit (Bartlett 0126-0127 “Alternatively measurements made by A alone could be used to determine the range to B given that for three signals there are six measurements of which four are independent being used to solve for four unknown variables. [0127] This approach can be extended to combine measurements from more than two signals, in which case further redundancy is introduced yielding even better error tolerance.”; fig 3 [by creating multiple sets of measurements as shown in fig 3 and 0125 below, a third and fourth radio signal is established for more accurate distance measurments]), 
the third radio signal having a second frequency, different from the first frequency (Bartlett 0125 “Furthermore multiple sets of measurements can be related in a similar way. Suppose A measures two signals transmitted by B at two different times, the phase and frequency offsets are related according to the time interval between the measurements given a sufficiently stable reference oscillator. Similarly the range and velocity are related to a first order approximation by the time interval between measurements. Combining these with measurements made by B it is clear that eight measurements are now being used to solve for range, range velocity, phase offset and frequency offset. This yields an over determined set of equations from which a best fit solution can be found using standard numerical minimisation algorithms. This leads to a more robust solution which has improved tolerance for errors in the measurements caused by environmental and other interference factors.”), 
the data processing unit (Bartlett 0166 “ Processor 908”) is further for 
the transmitter is further for transmitting a fourth radio signal generated based on the reference clock signal adjusted based on the third radio signal (Bartlett 0102 “Each device may transmit more than two related signals in order to improve performance and/or reliability.” [see above citations fig 3 and 0125]), and 
the fourth radio signal is configured to further enable determination of the distance between the radio unit and the further radio unit (Bartlett 0129 “This measured phase represents the distance over which the signal has travelled based on the speed of propagation of the signal. Therefore the range d between A and B can be determined”) based on 
a phase difference ([See above “phase difference”]) between the third signal transmitted by the further radio unit and the fourth signal received at the further radio unit (Bartlett [repeating steps in fig 3 as explained corresponds to determining distance based on a phase difference between the third transmitted signal and fourth received signal.]).
While Bartlett discloses synchronous and asynchronous communication, Bartlett does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Abraham teaches adjusting a reference clock signal of a radio unit (Abraham 0019 “ A clock difference between the local access point clock and the detected cellular reference clock may be determined and an adjustment may be made to the local access point clock based on the determined clock difference.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify positioning system and method of Bartlett to include the clock assisted access point locating system and method of Abraham.  One would have been motivated to do so in order to advantageously reduce the size of time and frequency windows within the communication (Abraham 0027).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Abraham merely teaches that it is well-known to incorporate the particular use of adjusting a reference clock.  Since both Bartlett and Abraham disclose similar ranging technologies, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Ray et al. (US PAT 9148278) discloses “Systems and techniques for oscillator control are described. A fixed or controlled oscillator feeds a plurality of evenly spaced tap points multiplexed to an output by a multiplexer. A phase change control circuit changes the multiplexer to a new tap point one phase tap at a time, with the change being made when an oscillator clock edge will not be repeated to an output. The phase change control circuit determines when to change the multiplexer setting based on the overflow of an accumulator, which is continuously summing an increment value. The sign of the accumulator increment value determines the direction of the multiplexor updates. The resulting output signal from the multiplexor is a new output frequency related to the oscillator frequency and the accumulator increment value. With a plurality of multiplexer controlled outputs and corresponding phase change control circuits, a plurality of output frequencies can be created from one oscillator. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                   

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648